Cole, J.
The plaintiff, upon the agreed statement of facts, was entitled to a judgment for the value of the labor in gathering the corn, and to a landlord’s lien upon the crop of the tenant’s grown on the land for its payment. And this for the reason that under our statutes (Rev., § 2302), a landlord has a lien for his rent upon all crops grown on the demised premises. Bent is a certain profit, either in money, provisions, chattels or labor, issuing out *582of lands and tenements in retribution or return for tbeir use. Coke on Littleton, 144; Merritt v. Fisher, 19 Iowa, 354, and eases cited. The labor in gathering the corn was a part of the rent the tenants agreed to pay, and for that or its value, the landlord is entitled to his lien. The purchaser of the tenant’s share on the ground and on the leased premises certainly stands in no better situation than the tenant’s, either on principle, under our statute (§ 2302), or upon precedent. Case v. Hart, 11 Ohio, 364.
Reversed.